    Case 4:19-cv-00177-TWT Document 132 Filed 03/26/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION


  GLENN MICHAEL O'NEAL, JR.,
       Plaintiff,
             v.                               CIVIL ACTION FILE
                                              NO. 4:19-CV-177-TWT

  CITY OF HIRAM, et al.,


       Defendants.

                                   ORDER


      This is an employment discrimination action. It is before the Court on

the Report and Recommendation [Doc. 125] of the Magistrate Judge

recommending granting the Defendants’ Motion for Summary Judgment [Doc.

88] and declining to exercise supplemental jurisdiction as to the Plaintiff’s

state law claims. The Plaintiff’s Objections to the Report and Recommendation

are without merit. The Magistrate Judge properly applied the standard for

granting summary judgment. The Magistrate Judge did not abuse his

discretion in not allowing a Sur-Reply to be filed. For the reasons set forth by

the Magistrate Judge, the Plaintiff did not exhaust his administrative

remedies as to his termination claims. The Plaintiff’s First Amendment and

Section 1983 claims are without merit. The Court approves and adopts the

Report and Recommendation as the judgment of the Court. The Defendants’

Motion for Summary Judgment [Doc. 88] is GRANTED. The Court declines to
    Case 4:19-cv-00177-TWT Document 132 Filed 03/26/21 Page 2 of 2




exercise supplemental jurisdiction as to the Plaintiff’s state law claims and the

Defendants’ counterclaims and they are DISMISSED without prejudice. The

Plaintiff’s Motion for Summary Judgment [Doc. 93] is DENIED as moot.

      SO ORDERED, this 24 day of March, 2021.



                                 /s/Thomas W. Thrash
                                 THOMAS W. THRASH, JR.
                                 United States District Judge




                                       2
